Filed 8/8/22; Certified for Publication 8/22/22 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                                  DIVISION SIX


MICHAEL FRANKLIN,                                   2d Civil No. B311482
                                                (Super. Ct. No. 16CV01531)
     Plaintiff and Appellant,                     (Santa Barbara County)

v.

SANTA BARBARA COTTAGE
HOSPITAL,

     Defendant and Respondent.


       The issue in this appeal is whether respondent Santa
Barbara Cottage Hospital (Hospital) can be held liable for the
alleged negligence of its staff physician, Dr. John Park. Dr.
Park’s patient, Michael Franklin, appeals from the judgment
entered after the trial court granted Hospital’s motion for
summary judgment. Appellant claimed that Dr. Park had
negligently injured him during surgery performed at Hospital.
Appellant settled his malpractice action against Dr. Park for $1
million, the maximum coverage under Dr. Park’s professional
liability insurance policy. Based on actual agency and ostensible
agency theories, appellant sought to hold Hospital vicariously
liable for Dr. Park’s negligence. We affirm the judgment in
Hospital’s favor.
                 Factual and Procedural Background
       Hospital “is a nonprofit public benefit corporation.” In
March 2013 Hospital, Dr. Park, and Neurological Surgery of
Santa Barbara, Inc. (Neurological Surgery), entered into a
“Physician Recruitment Agreement.” Dr. Park signed the
agreement on behalf of Neurological Surgery. The agreement
stated, “It is the current understanding of the parties that [Dr.
Park] will establish [a neurosurgical oncology] practice as an
employee of [Neurological Surgery] and will provide services at
Hospital . . . .” Dr. Park will “join Hospital’s medical staff” and
“establish a new private medical practice with [Neurological
Surgery] in the Geographic Area” served by Hospital. 1 In a
section entitled “Independent Contractor,” the agreement
provided: “No relationship of employer and employee or joint
venturers or partners between [Dr. Park] and Hospital or
[Neurological Surgery] and Hospital is created by this
Agreement. In performing the rights and duties identified in this
Agreement, the parties are acting as independent contractors. In
no event shall Hospital have or exercise control over the manner



      1 “A ‘staff physician’ is one who has been accorded ‘staff
privileges’ at a hospital . . . . A physician must be a member of a
hospital’s medical staff to admit patients to that hospital.”
(Clarke v. Hoek (1985) 174 Cal.App.3d 208, 211, fn. 1; see also
Mayers v. Litow (1957) 154 Cal.App.2d 413, 417 [“These two
doctors were both on the staff of defendant Midway Hospital; this
meant that they were privileged to bring their cases to the
hospital”].)




                                 2
in which [Dr.Park] provide[s] professional services or other
services required by this Agreement.”
       Dr. Cecilia O’Dowd, appellant’s primary care physician,
treated him for back pain. A magnetic resonance imaging (MRI)
scan showed that appellant had a herniated disc. Dr. O’Dowd
referred appellant to Dr. Park for further treatment.
        Appellant looked up Dr. Park on the internet. The first
article he found was a “Noozhawk article” about him. 2 The
article was dated November 15, 2013. It was written by “Maria
Zate[,] . . . the manager of marketing and public affairs for
Cottage Health System.” 3 (Italics omitted.) The article said that
Dr. Park, “[a] board-certified neurosurgeon,” had “joined the
Santa Barbara Neuroscience Institute [(Institute)] at Cottage
Health system.” The article included a quotation from Dr.
Thomas Jones, the medical director of the Institute. Dr. Jones
said, “‘The physicians and neurosurgeons of the . . . Institute in
collaboration with Cottage Health System have . . . recruit[ed] a
top-tier neurosurgeon and scientist with a subspecialty expertise
in the treatment of brain tumors . . . .’”
       Appellant declared, “Based on my [internet] research
including numerous webpages from Cottage’s website that


      2We take judicial notice that noozhawk.com is a website
that provides news and information about Santa Barbara
County. (Evid. Code, §§ 452, subd. (h), 459.)
      3 We take judicial notice that “Cottage Health is a not-for-
profit hospital system that includes Santa Barbara Cottage
Hospital [and other medical facilities] . . . .”  [as of Apr. 6, 2022], archived at
. (Evid. Code, §§ 452, subd. (h),
459.)




                                 3
featured Dr. Park I thought that Dr. Park worked for and was
part of Cottage Hospital.” But in his opposition to another
defendant’s motion for summary judgment in the same lawsuit,
appellant declared, “Before retaining counsel to bring this suit, I
had never thought about and had no information regarding what
the legal relationship was between Dr. Park and . . .
[Hospital] . . . .”
       Dr. Park’s office was in a building across the street from
Hospital. On January 8, 2015, appellant saw Dr. Park at his
office. Dr. Park wrote in his notes: “[Appellant] appears to have
right leg pain due to a large right paracentral L5-S1 disc
herniation. Because he does not currently have any weakness or
numbness and given his young age [37 years old], I recommended
that he try a course of physical therapy in an effort to avoid
surgery.” Based on his visit to Dr. Park’s office, appellant
believed that Dr. Park was “part of a group” but he “didn’t know
the name of the group.”
       On January 14, 2015, appellant saw Dr. Park again at his
office. Dr. Park “recommended that [appellant] undergo a right
L5-S1 discectomy.” Appellant agreed to the surgical procedure.
But his insurance company refused to authorize the surgery.
Appellant understood that the insurance company “did not think
I had done enough in the way of preventative measures, like
enough physical therapy or other treatments, to warrant
surgery.”
       According to appellant, his back condition “was getting
worse.” His wife telephoned Dr. Park’s office. Dr. Park said that,
if appellant would come to Hospital’s emergency room (ER) on
Friday morning, January 30, 2015, “[Dr. Park] would be able to
do the surgery that day.” Appellant understood that he “had to




                                 4
go through the ER in order to expedite getting the surgery
performed.”
       In her deposition appellant’s wife testified: “[Dr. Park] told
us to go to the emergency room on January 30th because he
would be on call and can do the surgery then.” “So we didn’t go to
the ER because of worsening pain. We went to the ER because
Dr. Park told us to go . . . . And that’s how we could get
insurance to pay for the surgery.”
       As directed by Dr. Park, appellant went to the ER on
Friday morning, January 30, 2015. Nursing staff reported that,
although appellant “appears[] in distress due to pain,” he is
“cooperative, alert. Oriented to person, place and time . . . .”
       Appellant signed a three-page consent form authorizing the
surgery. The form consisted of 16 paragraphs. The third
paragraph was entitled, “Legal Relationship Between
Hospital and Physicians.” The paragraph stated, “All
physicians and surgeons providing services to me . . . are not
employees or agents of the hospital . . . . They have been granted
the privilege of using the hospital for the care and treatment of
their patients . . . .” Except for the title, nothing about the third
paragraph distinguished it from the other 15 paragraphs.
       Appellant declared: “I only have a vague recollection of the
Cottage [Hospital] person coming to my bedside [at the ER before
the surgery] and discussing [the consent form] . . . . At that time,
I was in so much pain and anxious to get the surgery
approved . . . that my only thought was to do whatever was
necessary to proceed.” “The only subjects I recall going over were
the financial arrangements and that I was consenting to have
surgery with Dr. Park.”




                                 5
       Rosa Pinedo was a patient financial counselor at Hospital.
She witnessed appellant’s signing of the consent form, but she
had no recollection of appellant. She testified that, before a
patient signed the form, she would tell the patient “[t]hat the
physician that is treating the patient is not a Cottage Hospital
employee. They are independent contractors that have privileges
here at the hospital.”
       In opposition to the motion for summary judgment,
appellant submitted the declaration of Dr. Joshua Prager, who
specializes in pain medicine and complex pain syndromes. Dr.
Prager declared: “As a result of [appellant’s] severe pain in
addition to the medications he was previously taking and those
administered in the emergency room shortly before he was
presented with the [consent] form, it is my opinion, to a
reasonable degree of medical certainty that he would have had
significant difficulty in concentrating upon reading the
documents, and understanding and appreciating the significance
of the content of the form. It would be especially difficult to
comprehend the complex legal discussion in the provision
addressing the legal relationship between the hospital and the
physicians.” “A patient in extremis will do anything in his/her
means to receive treatment, including signing documents without
comprehending them.”
       Hospital records show that at 9:29 a.m. appellant’s pain
level was a “10.” But at 10:10 a.m. his pain level had declined to
a “2.” The consent form was signed at 10:45 a.m.
       During the surgery, an “unintended durotomy” occurred. It
was “likely caused by puncture of the lateral thecal sac with [a]
probe.” After the surgery, appellant developed serious
neurological problems allegedly caused by the durotomy.




                                6
             Trial Court’s Summary Judgment Ruling
       The trial court ruled that Dr. Park was not Hospital’s
actual agent. The court explained, “Because [Hospital] did not
control the course of treatment rendered by Dr. Park in this case,
[Hospital] cannot be held liable for Dr. Park’s alleged
negligence. . . . Dr. Park’s status as a member of [Hospital’s]
medical staff does not compel the conclusion that he was an agent
or employee of [Hospital] . . . .”
       As to whether Dr. Park was Hospital’s ostensible agent, the
trial court ruled that there was no triable issue of material fact
because appellant had been “treated by his personally selected
physician, not by someone chosen by Hospital.” Furthermore,
appellant failed to show that he had relied on the allegedly
ostensible agency relationship between Hospital and Dr. Park.
        Law of Summary Judgment and Standard of Review
       “The purpose of the law of summary judgment is to provide
courts with a mechanism to cut through the parties’ pleadings in
order to determine whether, despite their allegations, trial is in
fact necessary to resolve their dispute. [Citation.]” (Aguilar v.
Atlantic Richfield Co. (2001) 25 Cal.4th 826, 843 (Aguilar).) A
motion for summary judgment “shall be granted if all the papers
submitted show that there is no triable issue as to any material
fact and that the moving party is entitled to a judgment as a
matter of law.” (Code Civ. Proc., § 437c, subd. (c).) A triable
issue of material fact exists only if “the evidence would allow a
reasonable trier of fact to find the underlying fact in favor of the
party opposing the motion in accordance with the applicable
standard of proof.” (Aguilar, supra, at p. 850, fn. omitted.)
       A defendant moving for summary judgment “bears the
burden of persuasion that ‘one or more elements of’ the ‘cause of




                                 7
action’ in question ‘cannot be established,’ or that ‘there is a
complete defense’ thereto. [Citation.]” (Aguilar, supra, 25
Cal.4th at p. 850; see also Code Civ. Proc., § 437c, subd. (p)(2).)
The defendant also “bears an initial burden of production to make
a prima facie showing of the nonexistence of any triable issue of
material fact.” (Aguilar, supra, at p. 850.) Where, as here, the
burden of proof at trial is by a preponderance of the evidence, the
defendant must “present evidence that would require such a trier
of fact not to find any underlying material fact more likely than
not.” (Id., at p. 845.) If the defendant carries this burden, the
burden of production shifts to the plaintiff “to make a prima facie
showing of the existence of a triable issue of material fact.” (Id.,
at p. 850.) The plaintiff must present evidence that would allow
a reasonable trier of fact to find the underlying material fact
more likely than not. (Id., at p. 852.)
        On appeal we conduct a de novo review, applying the same
standard as the trial court. (AARTS Productions, Inc. v. Crocker
National Bank (1986) 179 Cal.App.3d 1061, 1064.) Our
obligation is “‘“to determine whether issues of fact exist, not to
decide the merits of the issues themselves. . . .”’” (Wright v.
Stang Manufacturing Co. (1997) 54 Cal.App.4th 1218, 1228.) We
must “‘consider all of the evidence’ and ‘all’ of the ‘inferences’
reasonably drawn therefrom [citation], and must view such
evidence [citations] and such inferences [citations], in the light
most favorable to the opposing party.” (Aguilar, supra, 25
Cal.4th at p. 843.)
        “We must presume the judgment is correct . . . .” (Jones v.
Department of Corrections and Rehabilitation (2007) 152
Cal.App.4th 1367, 1376.) “‘As with an appeal from any judgment,
it is the appellant’s responsibility to affirmatively demonstrate




                                 8
error and, therefore, to point out the triable issues the appellant
claims are present by citation to the record and any supporting
authority. . . .’ [Citation.]” (Claudio v. Regents of University of
California (2005) 134 Cal.App.4th 224, 230.)
                             Actual Agency
       “An agent is one who represents another, called the
principal, in dealings with third persons. Such representation is
called agency.” (Civ. Code, § 2295.) “An agency is either actual
or ostensible.” (Id., § 2298.) “‘A hospital is liable for a physician’s
malpractice when the physician is actually employed by or is the
ostensible agent of the hospital.’” (Whitlow v. Rideout Memorial
Hospital (2015) 237 Cal.App.4th 631, 635.)
       “An agency is actual when the agent is really employed by
the principal.” (Civ. Code, § 2299.) For an actual agency to exist,
“‘[t]he principal must in some manner indicate that the agent is
to act for him, and the agent must act or agree to act on his
behalf and subject to his control.’ [Citation.] In the absence of
the essential characteristic of the right of control, there is no true
agency and, therefore, no ‘imputation’ of the [alleged agent’s]
negligence to the [alleged principal]. [Citations.] . . . ‘The
doctrine of respondeat superior sought here to be invoked . . .
must necessarily be based upon a relationship between two
parties by which one has the legal right to direct the activities of
the other and the latter the legal duty to submit to such
direction.’” (Edwards v. Freeman (1949) 34 Cal.2d 589, 592.)
       By producing the “Physician Recruitment Agreement”
between Hospital and Dr. Park, Hospital satisfied its initial
burden of production as well as its burden of persuasion for
summary judgment purposes. The agreement provided that
there is no employer-employee relationship between Dr. Park and




                                  9
Hospital, that Dr. Park is an independent contractor, and that
Hospital shall not “have or exercise control over the manner in
which [Dr.Park] provide[s] professional services or other services
required by this Agreement.”
       Thus, the burden shifted to appellant “to make a prima
facie showing of the existence of a triable issue of material fact”
as to the existence of an actual agency relationship. (Aguilar,
supra, 25 Cal.4th at p. 850.) In his opening brief appellant
states, “It is admitted that Dr. Park was not employed by
[Hospital], but was rather an independent contractor.”
Nevertheless, appellant claims that Dr. Park was Hospital’s
agent because, “based on its contractual authority, [Hospital]
exercised control over how Dr. Park was allowed to practice in
numerous ways which a hospital does not control staff physicians
in normal circumstances: (1) It dictated how much vacation he
could take and limited how much time he could take off for
continuing education; (2) It dictated that he must treat certain
types of patients including Medicare and those having insurance
with companies Cottage [Hospital] had contracted with; (3) It
dictated what charities he must support; (4) It dictated the time
he must be on emergency call and how fast he must arrive after
being called; and, (5) It dictated that he must spend 24 hours a
month on services as the Director of the Neurosurgical Oncology
Program.”
       The above five examples of Hospital’s alleged control over
Dr. Park have nothing to do with his medical treatment of
patients. The issue is whether appellant carried his burden of
presenting evidence that would allow a reasonable trier of fact to
find that Hospital “had the right to control the manner and
means of Dr. [Park’s] treatment of [appellant].” (Jackson v. AEG




                                10
Live, LLC (2015) 233 Cal.App.4th 1156, 1179.) Hospital “never
instructed Dr. [Park] on how to treat [appellant], and no evidence
was presented that [Hospital] had the right to control Dr. [Park’s]
treatment of [appellant].” (Ibid.) In his reply brief appellant
alleges, “Because of the extent of [Hospital’s] control over Dr.
Park’s practice of medicine, except for how he actually treated
patients, Dr. Park was an actual agent of [Hospital].” (Italics
added.) Accordingly, summary judgment was properly granted as
to appellant’s claim of actual agency.
                           Ostensible Agency
       “An agency is ostensible when the principal intentionally,
or by want of ordinary care, causes a third person to believe
another to be his agent who is not really employed by him.” (Civ.
Code, § 2300.) “Ostensible agency . . . ‘“may be implied from the
facts of a particular case, and if a principal by his acts has led
others to believe that he has conferred authority upon an agent,
he cannot be heard to assert, as against third parties who have
relied thereon in good faith, that he did not intend to confer such
power . . . .”’ [Citation.] ‘The doctrine establishing the principles
of liability for the acts of an ostensible agent rests on the doctrine
of estoppel [citation]. The essential elements are representations
by the principal, justifiable reliance thereon by a third party, and
change of position or injury resulting from such reliance
[citation]. . . .’” (Ermoian v. Desert Hospital (2007) 152
Cal.App.4th 475, 502.)
       “[A]lthough a hospital may not control, direct or supervise
physicians on its staff, a hospital may be liable for their
negligence on an ostensible agency theory, unless (1) the hospital
gave the patient actual notice that the treating physicians are not
hospital employees, and (2) there is no reason to believe the




                                 11
patient was unable to understand or act on the information, or (3)
the patient was treated by his or her personal physician and
knew or should have known the true relationship between the
hospital and physician.” (Wicks v. Antelope Valley Healthcare
District (2020) 49 Cal.App.5th 866, 884, italics added; see also
Markow v. Rosner (2016) 3 Cal.App.5th 1027, 1038 (Markow),
italics added [“‘unless the patient had some reason to know of the
true relationship between the hospital and the physician—i.e.,
because the hospital gave the patient actual notice or because the
patient was treated by his or her personal physician—ostensible
agency is readily inferred’”].)
       For summary judgment purposes, Hospital satisfied its
initial burden of production as well as its burden of persuasion
that Dr. Park was not its ostensible agent. Dr. Park was
appellant’s personal physician. Appellant’s primary physician
referred appellant to Dr. Park, not to Hospital. Appellant twice
consulted Dr. Park at his office. Appellant chose Dr. Park to
perform the surgery. Hospital did not choose Dr. Park. After
appellant’s insurance company refused to authorize the surgery
as an elective procedure, Dr. Park personally arranged for the
surgery to be performed as an emergency procedure so it would
be covered by appellant’s insurance. Hospital was not aware of
and did not agree to this arrangement.
       At the emergency room before the surgery, appellant signed
a consent form expressly stating that the physicians providing
services to appellant are not Hospital’s agents or employees. A
witness to appellant’s signing of the form routinely informed
patients that physicians are not Hospital’s employees but instead
are independent contractors. Nursing staff in the emergency
room noted that appellant was “alert” and “[o]riented to person,




                               12
place and time.” Hospital records show that, before he signed the
consent form, appellant reported that his pain level was a “2” out
of a possible “10.” It is reasonable to infer that a “2” level of pain
would not have interfered with his ability to understand the
content of the form.
       Moreover, appellant declared under penalty perjury,
“Before retaining counsel to bring this suit, I had never thought
about and had no information regarding what the legal
relationship was between Dr. Park and . . . [Hospital] . . . .”
Appellant’s statement indicates that he did not rely on the
existence of an agency relationship between Hospital and Dr.
Park.
       Thus, the burden shifted to appellant “[to] present evidence
that would allow a reasonable trier of fact to find in his favor on
the [ostensible agency] issue by a preponderance of the evidence,
that is, to find an [ostensible agency relationship between
Hospital and Dr. Park] more likely than not.” (Aguilar, supra, 25
Cal.4th at p. 852.)
       Appellant presented the opinion of Dr. Prager that, because
of appellant’s pain and the drugs he had been administered in the
emergency room, appellant would “have had significant difficulty
in concentrating upon reading the [consent form], and
understanding and appreciating the significance of the content of
the form.” Appellant argues that Dr. Prager’s opinion and other
evidence “create a triable issue of material fact regarding
[appellant’s] ability to understand and appreciate the significance
of the legalese disclaimer contained in the [consent form].” In
addition, appellant contends that the form “does not meet
California’s standard for it to be a viable release of [Hospital’s]
liability.” (Bold and italics omitted.)




                                 13
       We need not decide these issues. Appellant cannot defeat
the motion for summary judgment by showing that he did not
understand the consent form’s release language or that the form
did not comply with California’s standards for a release of
liability. If we disregard the consent form, appellant still has
failed to make a prima facie showing of the two essential
elements of ostensible agency: “‘(1) conduct by the hospital that
would cause a reasonable person to believe that the physician
was an agent of the hospital, and (2) reliance on that apparent
agency relationship by the plaintiff.’” (Markow, supra, 3
Cal.App.5th at p. 1038.) In his reply brief, appellant
acknowledges that this “two prong test [is] uniformly followed by
California Courts regarding the elements necessary for proving
ostensible agency.”
       With respect to the first element concerning conduct by the
hospital, appellant claims that “[his] reasonable belief that Dr.
Park was [Hospital’s] agent was . . . based upon: (1) [Hospital’s]
public communications about the doctor’s being a part of
[Hospital] and its Neuroscience Institute; (2) The fact that Dr.
Park was housed in a building for [Hospital] physicians, located
directly across the street from the hospital; (3) The fact that Dr.
Park did not have his own website and he was conspicuously
present on [Hospital’s] website as if he was a [Hospital] doctor;
and, later, (4) The fact that neither [Hospital] nor Dr. Park
publicly said anything to contradict that information that they
put out publicly inferring that Dr. Park was part and parcel of
[Hospital].”
       As to Hospital’s public communications concerning its
relationship with Dr. Park, appellant relies in part on the
November 15, 2013 Noozhawk article announcing that Dr. Park




                                14
“has joined the Santa Barbara Neuroscience Institute
[(Institute)] at Cottage Health System.” But the article did not
imply that, by “joining” the Institute, Dr. Park had become
Hospital’s employee or agent.
       Appellant claims in conclusionary language that he and his
wife “looked at several pages of Cottage’s website, which
indicated that Cottage Hospital was part of Cottage Health and
that Dr. Park was a Cottage Hospital physician.” In support of
his claim, appellant refers us to evidentiary exhibits consisting of
web pages from Cottage Health’s website. The web pages were
downloaded in 2020. Assuming that appellant and his wife
viewed the same or similar webpages when they did research on
Dr. Park before seeing him in January 2015, the webpages should
have alerted them that Dr. Park was not an agent or employee of
Hospital.
       Exhibit 13 is a webpage showing that Dr. Park is
“[c]redentialed” at Hospital and joined its staff in 2013. Pursuant
to Evidence Code sections 452, subdivision (h) and 459, we take
judicial notice that “[h]ospital credentialing . . . is the process of
verifying that a provider is qualified to provide medical services”
. “A physician
is not an agent of a hospital merely because he or she is on the
medical staff of the hospital.” (Jacoves v. United Merchandising
Corp. (1992) 9 Cal.App.4th 88, 104.)
       The webpage shows that Dr. Park’s office is not located at
Hospital, but instead at “Neurological Surgery of Santa Barbara,
Inc. [(Neurological Surgery),] 2410 Fletcher Ave., 3rd Floor[,]
Santa Barbara.” A reasonable person viewing the webpage would
infer that Dr. Park was an employee of Neurological Surgery, not




                                 15
Hospital. This accords with the 2013 Physician Recruitment
Agreement entered into between Hospital, Dr. Park, and
Neurological Surgery. The agreement provides, “It is the current
understanding of the parties that [Dr. Park] will establish [his]
practice as an employee of [Neurological Surgery] . . . .”
          Exhibit 14 is a Cottage Health webpage listing Hospital
physicians. Dr. Park’s name is followed by “Neurological Surgery
of Santa Barbara, Inc.” A person viewing this page would also
reasonably infer that Dr. Park was employed by Neurological
Surgery, not Hospital.
         “[T]hat Dr. Park was housed in a building for [Hospital]
physicians, located directly across the street from the hospital,” is
not determinative. It is common knowledge that physicians on
the staff of a hospital often lease office space in medical buildings
close to the hospital. Furthermore, an ostensible agency
relationship cannot be based on where Dr. Park decided to locate
his office. “‘Ostensible agency cannot be established by the
representations or conduct of the purported agent [Dr. Park]; the
statements or acts of the principal [Hospital] must be such as to
cause the belief the agency exists.’” (American Way Cellular, Inc.
v. Travelers Property Casualty Co. of America (2013) 216
Cal.App.4th 1040, 1053.)
         “[T]hat Dr. Park did not have his own website and he was
conspicuously present on [Hospital’s] website” is also
meaningless. It is common knowledge that Hospital websites
often list staff physicians. Thus, appellant failed to make a
prima facie showing of the first essential element of ostensible
agency – “‘conduct by the hospital that would cause a reasonable
person to believe that the physician was an agent of the hospital
. . . .’” (Markow, supra, 3 Cal.App.5th at p. 1038.)




                                 16
       As to the second essential element of ostensible agency –
reliance on the apparent agency relationship – appellant
admitted that, until he retained counsel, he “had never thought
about and had no information regarding what the legal
relationship was between Dr. Park and . . . [Hospital] . . . .” In
addition, appellant did not look to Hospital for surgical services.
Instead, he looked to his personal physician, Dr. Park, whom he
had selected to perform the surgery. “Reliance upon an apparent
agency is demonstrated ‘when the plaintiff “looks to” the hospital
for services, rather than to an individual physician.’” (Markow,
supra, 3 Cal.App.5th at p. 1038.)
       Our analysis is supported by Magallanes de Valle v.
Doctors Medical Center of Modesto (2022) 80 Cal.App.5th 914.
There, the court held that the doctor (Dr. Brock) who had
performed surgery on the plaintiff (Magallanes) was not the
ostensible agent of the hospital because Magallanes had selected
Dr. Brock as her personal physician: “Magallanes, a preexisting
patient of Dr. Brock, did not rely on an apparent agency
relationship between [hospital] and Dr. Brock in seeking and
receiving surgical care from Dr. Brock. Rather, Magallanes,
herself chose Dr. Brock as her treating physician and elected to
undergo the procedure at issue under the guidance of Dr. Brock
and on the condition that it would be performed by Dr. Brock.
These undisputed facts conclusively establish that, under the
circumstances, Magallanes reasonably should have known that
Dr. Brock was not an agent of the hospital; rather, [Dr. Brock]
utilized the hospital’s surgical facilities to provide surgical care to
her own patients.” (Id. at p. 924.)
       Because appellant failed to carry his burden “to make a
prima facie showing of the existence of a triable issue of material




                                  17
fact” as to ostensible agency, summary judgment was properly
granted on the ostensible agency claim. (Aguilar, supra, 25
Cal.4th at p. 850.)
                            Disposition
       The judgment is affirmed. Hospital shall recover its costs
on appeal.




                                                YEGAN, J.

We concur:


             GILBERT, P. J.


             PERREN, J.




                                18
                   Colleen K. Sterne, Judge

           Superior Court County of Santa Barbara

               ______________________________


     Biren Law Group and Matthew B.F. Biren, John A.
Roberts, for Plaintiff and Appellant.

      Horvitz & Levy and H. Thomas Watson, Steven S.
Fleischman; Clinkenbeard, Ramsey, Spackman & Clark and
William Clinkenbeard, Maureen E. Clark, Cathy Anderson, for
Defendant and Respondent.
Filed 8/22/22
                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                                 DIVISION SIX


MICHAEL FRANKLIN,                                 2d Civil No. B311482
                                              (Super. Ct. No. 16CV01531)
     Plaintiff and Appellant,                   (Santa Barbara County)

v.                                             ORDER CERTIFYING
                                           OPINION FOR PUBLICATION
SANTA BARBARA COTTAGE                      [NO CHANGE IN JUDGMENT]
HOSPITAL,

     Defendant and Respondent.


THE COURT:
      The opinion in the above-entitled matter filed on August 8,
2022, was not certified for publication in the Official Reports. For
good cause, it now appears that the opinion should be published
in the Official Reports and it is so ordered.




Gilbert, P.J.              Yegan, J.                        Perren, J.*

        * Retired Associate Justice of the Court of Appeal, Second Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.